                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:19-cv-464-MOC-DSC

SHALAE ELLIS-BARR and BRITTANI )
THOMPSON (GABRIEL),                 )
                                    )
                  Plaintiffs,       )
                                    )
vs.                                 )
                                    )
CP/DB HOUSING PARTNERS XIII,        )                       ORDER
L.P., TESCO PROPERTIES, INC.,       )
MAVIS WILLIAMS and SHAWN            )
LISENBY,                            )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER comes before the Court on a Motion to Dismiss for Failure to State a

Claim, filed by Defendant Mavis Williams. (Doc. No. 51).

       I.      BACKGROUND

       The following allegations are taken as true for the purposes of Defendant Williams’

motion to dismiss:

       Defendants Mavis Williams and Shawn Lisenby were the on-site property manager and

maintenance worker, respectively, at Orchard Park Apartments from Summer 2017 to Fall 2018.

(Doc. No. 45 at ¶¶ 23, 25-27). TESCO Properties and CP/DB Housing Partners XIII own

Orchard Park Apartments. (Id. at ¶¶ 5, 6, 20). Defendant Williams was responsible for

Defendants CP/DB’s and TESCO’s compliance with state and federal laws. (Id. at ¶ 11).

Williams was a decision-maker related to the claims raised in Plaintiff’s Complaint, which

included having the ability and obligation to investigate and report complaints. (Id.). Lisenby

worked under Williams’ direct supervision, and Williams considered Lisenby as working for her.

                                                1



      Case 3:19-cv-00464-MOC-DSC Document 65 Filed 08/21/20 Page 1 of 9
(Id. at ¶ 12). Plaintiffs Shalae Ellis-Barr and Brittani Thompson (Gabriel) resided at Orchard

Park Apartments from October 2014 to October 2018, (id. at ¶¶ 28, 50), and January 2014 to

February 2019, (id. at ¶¶ 51, 61), respectively.

       During Ellis-Barr’s tenancy, Lisenby sexually harassed Ellis-Barr by grabbing Ellis

Barr’s buttocks on two separate occasions inside Ellis-Barr’s apartment while there to make

repairs or inspect the premises. (Id. at ¶ 29). The first assault occurred in the Summer or Fall of

2017. (Id. at ¶ 31). Ellis-Barr responded by backing away but did not address the inappropriate

behavior because she feared Lisenby would refuse to make the much-needed repairs. (Id.).

After the second incident of assault occurred, Ellis-Barr and a witness told Lisenby his behavior

was out of line. (Id.). Lisenby also made statements of a sexual nature to Ellis-Barr, including

offering to fix anything if she had sex with him and texting her to “kiss” him. (Id. at ¶ 29).

       Considering the second assault as an escalation of behavior that needed to be stopped,

Ellis-Barr reported the incidents to Williams, but Williams disregarded Ellis-Barr’s concerns,

telling Ellis-Barr that no one who worked for her would act like that. (Id.). Williams did not

promptly investigate, report the assault, or take any other corrective action. (Id.). Not wanting

to encounter Lisenby, Ellis-Barr stopped requesting repairs. (Id. at ¶ 33).

       Ellis-Barr is disabled; her impairments cause her to suffer from anxiety and depression.

(Id. at ¶ 34). Ellis-Barr’s feelings of anxiety and depression worsened when thinking of the

assault perpetrated by Lisenby. (Id.). Ellis-Barr did not want to leave her apartment out of fear

she would encounter Lisenby or Williams. (Id.). Ellis-Barr had trouble doing housework

because her disability made getting out of bed difficult. (Id. at ¶ 35). Ellis-Barr shared her

struggle and her need for help with Williams. (Id.). Williams responded by telling Ellis-Barr

she should give up her son. (Id.). Williams continued conducting surprise inspections of Ellis-

                                                   2



      Case 3:19-cv-00464-MOC-DSC Document 65 Filed 08/21/20 Page 2 of 9
Barr’s apartment and issuing failed inspection notices informing Ellis-Barr she could lose her

housing. (Id.).

       Ellis-Barr’s mental disabilities worsened due to the sexual harassment, surprise

inspections, and potential loss of housing, and she requested an assistance/service animal to help

her cope. (Id. at ¶ 37). The TESCO president wrote a letter approving the request on April 27,

2018 and asked Ellis-Barr to fill out the Assistance Animal Lease Addendum. (Id.). On or about

May 18, 2018, Ellis-Barr told Williams that she had contacted Legal Aid of North Carolina for

assistance. (Id. at ¶ 38). Williams responded by telling Ellis-Barr she could not have a service

animal. (Id.).

       On or about May 24, 2018 at 2:30 a.m., Williams further retaliated by towing Ellis-Barr’s

vehicle without notice. (Id. at ¶ 39). Williams cited several issues regarding the vehicle as to

why she towed it; however, other tenants’ vehicles with the same issues were not likewise towed.

(Id.). On or about May 31, 2018, Williams attempted to have Ellis-Barr’s second vehicle towed,

citing expired registration and no insurance. (Id. at ¶ 40). However, the registration was current

and the lease agreement did not require insurance. (Id.). Moreover, other cars in the parking lot

visibly displayed expired registration. (Id.).

       On or about May 31, 2018, Legal Aid of North Carolina sent a letter on behalf of Ellis

Barr to TESCO’s counsel that included mention of the baseless towing, the denial of her service

animal, and the sexual harassment perpetrated by Lisenby. (Id. at ¶¶ 41, 42). The letter also

cited the need to request repairs but the hesitation to do so out of fear of further sexual

harassment. (Id.). Williams responded with a notice on June 6, 2018, informing Ellis-Barr her

apartment was going to be inspected and stating Ellis-Barr could leave if she felt

“uncomfortable.” (Id. at ¶ 43). On June 7, 2018, Williams, ignoring Ellis-Barr’s request for an

                                                  3



      Case 3:19-cv-00464-MOC-DSC Document 65 Filed 08/21/20 Page 3 of 9
alternate maintenance tech, sent Lisenby to do the inspection. (Id.). In the same June 6th notice,

Williams informed Ellis-Barr failure to report needed repairs violated her lease, despite the letter

Legal Aid sent expressing Ellis-Barr’s apprehension about reporting repairs because of Lisenby.

(Id. at ¶ 44).

        On July 26, 2018, Williams sent another lease violation notice to Ellis-Barr because she

failed to provide registration of her service animal. (Id. at ¶ 47). The notice also stated

maintenance would continue to perform repairs to Ellis-Barr’s apartment but failed to state

whether Lisenby would perform the repairs. (Id.). On August 2, 2018, Williams sent Ellis-Barr

a letter of lease non-renewal, citing fourteen different instances occurring from May 19, 2018, to

July 25, 2018. (Id. at ¶ 48). The violations included Ellis-Barr’s failure to report needed repairs,

despite her notifying Williams she did not report the repairs out of fear of further sexual

harassment. (Id.).

        During Gabriel’s tenancy, Lisenby sexually harassed Gabriel. (Id. at ¶ 52). Lisenby

groped Gabriel’s buttocks in the parking lot of Orchard Park in the Summer of 2017. (Id. at ¶

53). In February/March of 2018, when making repairs to her apartment, Lisenby grabbed

Gabriel’s buttocks, made sexually suggestive remarks, and told her she should leave her husband

for him. (Id. at ¶ 54). After the second assault, Gabriel stopped making repair requests to avoid

Lisenby coming to her apartment, despite having serious repair issues. (Id. at ¶¶ 55, 56).

        Gabriel did not initially report Lisenby’s sexual harassment because she observed that

Williams and Lisenby had a close relationship and did not believe Williams would take her

complaints seriously. (Id. at ¶ 57). In September 2018, Gabriel and other female residents of

Orchard Park listened as one resident spoke to Williams about Lisenby’s sexual harassment of

female tenants. (Id. at ¶ 58). Rather than taking the allegations seriously, Williams said the

                                                  4



       Case 3:19-cv-00464-MOC-DSC Document 65 Filed 08/21/20 Page 4 of 9
women were “hos” and “crack addicts” and accused them of selling meth. (Id. at ¶ 59).

Williams said that they were lying or deserved what Lisenby did to them. (Id.). Gabriel and the

other residents later went to Williams’ office to confront her about her response to the allegations

about Lisenby. (Id. at ¶ 60). Williams denied calling the residents names. (Id.). Williams’ and

Lisenby’s employment was eventually terminated. (Id. at ¶ 27; Corporate Defs.’ Answer to

Second Amended Complaint at ¶ 27). As a result of Williams’ conduct, Plaintiffs suffered

damages including emotional distress, humiliation, embarrassment, mental anguish, and loss of

dignity. (Id. at ¶ 65).

        Plaintiffs filed this action in state court on August 13, 2019, and Defendants removed the

action to this Court on September 18, 2019. Plaintiffs filed a Second Amended Complaint on

April 6, 2020, bringing various claims against Williams. First, Plaintiffs allege the following

claims against Williams, all arising under the Fair Housing Act: (1) a claim for hostile work

environment, under 42 U.S.C. § 3604(b) (Plaintiffs’ Second Cause of Action); (2) unlawful

threats, and interference, under 42 U.S.C. § 3617 (Plaintiffs’ Third Cause of Action); and (3)

unlawful threats, intimidation, interference, and retaliation, under 42 U.S.C. § 3617 (Plaintiffs’

Fourth Cause of Action). Plaintiffs also bring a claim against Williams for unfair and deceptive

trade practices, under N.C. GEN. STAT. § 75-1.1 et seq. (Plaintiffs’ Tenth Cause of Action). On

May 4, 2020, Defendant Williams filed the pending motion to dismiss, seeking dismissal of all

claims against her for failure to state a claim under Rule 12(b)(6) of the Federal Rules of Civil

Procedure.

        II.     STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(6) provides that a motion may be dismissed for

failure to state a claim upon which relief can be granted. A motion to dismiss pursuant to Rule

                                                 5



      Case 3:19-cv-00464-MOC-DSC Document 65 Filed 08/21/20 Page 5 of 9
12(b)(6) tests the sufficiency of the complaint without resolving contests of fact or the merits of a

claim. Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992), cert. denied, 510

U.S. 828 (1993). Thus, the Rule 12(b)(6) inquiry is limited to determining if the allegations

constitute “a short and plain statement of the claim showing the pleader is entitled to relief”

pursuant to Federal Rule of Civil Procedure 8(a)(2). To survive a defendant’s motion to dismiss,

factual allegations in the complaint must be sufficient to “raise a right to relief above a

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Thus, a complaint

will survive if it contains “enough facts to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

        For the purposes of a Rule 12(b)(6) analysis, a claim has facial plausibility “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). The

Court must draw all reasonable factual inferences in favor of the plaintiff. Priority Auto Grp.,

Inc. v. Ford Motor Co., 757 F.3d 137, 139 (4th Cir. 2014). In a Rule 12(b)(6) analysis, the Court

must separate facts from legal conclusions, as mere conclusions are not entitled to a presumption

of truth. Iqbal, 556 U.S. at 678. Importantly, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. However, well-pleaded

factual allegations are entitled to a presumption of truth, and the court should determine whether

the allegations plausibly give rise to an entitlement to relief. Id. at 679.

        III.    DISCUSSION

        As noted, based on the factual allegations in the Second Amended Complaint, Plaintiffs

purport to bring a claim against Williams for hostile work environment under 42 U.S.C. §

3604(b), a claim against Williams for unlawful threats, and interference under 42 U.S.C. § 3617,

                                                    6



      Case 3:19-cv-00464-MOC-DSC Document 65 Filed 08/21/20 Page 6 of 9
and a claim against Williams for unlawful threats, intimidation, interference, and retaliation

under 42 U.S.C. § 3617. Williams contends that she cannot be held individually liable for any of

these sections of the FHA. The Court does not agree. Although the Fourth Circuit does not

appear to have addressed the issue of whether there is individual liability under the FHA, other

circuits and district courts have held that, although a supervisor generally cannot be vicariously

liable for an FHA violation committed by a junior employee, the supervisor may be directly

liable if she participated in the violation or ratified it, as Williams allegedly did. See e.g., U.S. v.

Big D Enters., Inc., 184 F.3d 924, 928–31 (8th Cir. 1999) (individual owner president of

apartment management company held liable with company when he told employees not to rent to

black applicants); City of Chicago v. Matchmaker Real Estate Sales Ctr., Inc., 982 F.2d 1086,

1096 (7th Cir. 1992) (stating that direct or vicarious involvement in discrimination supports

personal liability under the FHA); Northside Realty Assocs., Inc. v. U.S., 605 F.2d 1348, 1353–

54 (5th Cir. 1979) (president and vice-president of corporate real estate firm held individually

liable along with firm because the officers either instructed or encouraged employees to

discriminate); Sabal Palm Condominiums of Pine Island Ridge Ass’n, Inc. v. Fischer, 6 F. Supp.

3d 1272, 1293–94 (S.D. Fla. 2014); Copemann v. Briel, No. 1:11-CV-75-SPM-GRJ, 2011 WL

2292113, at *5 (N.D. Fla. May 6, 2011), report and recommendation adopted, No. 1:11CV75-

SPM/GRJ, 2011 WL 2222159 (N.D. Fla. June 8, 2011) (“While individuals can be held liable for

violations of the FHA, in order to do so the individual personally must have committed one of

the acts prohibited under the FHA.”).

        Here, the allegations in the Second Amended Complaint are sufficient under FHA case

law and under Twombly and Iqbal to deny the motion to dismiss by Williams. Likewise, as to

Plaintiffs’ claim against Williams for unfair and deceptive trade practices under the North

                                                   7



      Case 3:19-cv-00464-MOC-DSC Document 65 Filed 08/21/20 Page 7 of 9
Carolina UDTPA, Plaintiffs have sufficiently alleged the UDTPA elements. See, e.g., Stolfo v.

Kernodle, 118 N.C. App. 580, 583, 455 S.E.2d 869 (1995) (landlord’s renting out of house was

“in or affecting commerce” so as to be covered by N.C. GEN. STAT. § 75-1.1). Moreover,

Williams’ status as an individual employee does not shield her from liability because courts have

upheld UDTPA claims against individual employees where the employee’s actions were in

commerce or affected commerce. See, e.g., Songwooyarn Trading Co. v. Sox Eleven, Inc., 213

N.C. App. 49, 714 S.E.2d 162 (2011) (employee’s actions in misappropriating funds intended for

an employer were in or affected commerce for N.C. GEN. STAT. § 75-1.1 purposes). In sum,

given the extremely lenient pleading standards of Iqbal and Twombly, the Court will deny the

motion to dismiss, pending further development of the record.

       IV.      CONCLUSION

       Defendant’s motion to dismiss is denied pending further development of the record.

       IT IS, THEREFORE, ORDERED that:

       1. The Motion to Dismiss for Failure to State a Claim, filed by Defendant Williams,

             (Doc. No. 51), is DENIED.



 Signed: August 21, 2020




                                                8



      Case 3:19-cv-00464-MOC-DSC Document 65 Filed 08/21/20 Page 8 of 9
                                9



Case 3:19-cv-00464-MOC-DSC Document 65 Filed 08/21/20 Page 9 of 9
